Title: To George Washington from Major General Nathanael Greene, 6 July 1780
From: Greene, Nathanael
To: Washington, George


					
						Sir,
						Camp [Preakness Area] New Jersey July 6th 1780.
					
					The loss of the garrison of Charles Town, and the return of part of the troops from the Southward to join the Enemy’s force at New York, mate[r]ially change the face and state of things laid before the General Officers at a Council of War held at Morris Town the sixth Ulto; in which your Excellency demanded their opinions on the several questions laid before them in Council.
					I have frequently had it in contemplation, to give your Excellency some answer to the several propositions laid before us, but have been interupted by the Enemy’s operations in this State, and hourly calls of business of another kind. The greatest difficulty with me has been and still is, that such is the state of our political affairs, that I can see nothing to rest an opinion upon. What force we shall have in the field, how they will be appointed, and when they will be collected are all matters of

conjecture; nor is there any scheme upon which we can rely with confidence for provision and supplies while operating, even after they arrive. It must be confessed that collecting an Army and providing for their subsistance are two of the most material considerations to be attended to in a plan of military operations; but there are a great variety of other measures on which offensive operations will depend, after those two points are provided for, nor will it be in the power of a general to carry his plans into execution unless they are accomodated to his designs. How far the state of our finances the loss of public credit, the distrust and jealousy which prevails among the people at large, as well as the discontent and dissatisfaction which pervades the different orders of the Staff will tend to embarrass the operations, are matters not to be neglected in taking our measures.
					To attempt what we cannot effect will be followed by disgrace, and to neglect what we have in our power will be a reproach. It is very disagreeable in the present state of uncertainty to advise to measures which depend upon contingencies, and are to be judged of by future events. The requisitions which are made to the respective States consist of a variety of articles which are all collectively necessary to one plan of operations. therefore should either fail, the whole scheme must fall to the ground. To impress each Legislature with the importance of the object, and diffuse among them a spirit of exertion equal to the occasion, where there are such different characters and tempers that influence every measure which is taken, is little short of an Herculean task. Nor is it less unhappy for our cause, than unfortunate for the Officers who are in the Army that the success of our operations both offensive and defensive depend upon such a great variety of contingencies. I wish it was in my power to give your Excellency my opinion upon some better footing than I have to found it on from the present prospects that lay before me. It would afford me pleasure to give my sentiments decidedly; but when I attempt it, I find the whole rests upon a baseless-fabrick, and feel my mind floating in the ocean of uncertainty. It is both mortifying and vexatious in this advanced state of the Campaign when such objects of magnitude invite our attention, that we cannot determine with certainty which, or whether any of them are within our grasp.
					In order to fix upon some foundation on which to rest an opinion, as well as to explain my sentiments with more facility I have stated the actual and probable force of the Enemy and our own, which may be employed at the three great objects of attention, New York, South Carolina & Canada. The first is undoubtedly the greatest and is never to be lost sight of as long as there is a probability of our attempting it with success; but I must confess from present appearances I have but little hopes that our force will be sufficient. The garrison is large and from

the opportunity they had and still have, we may reasonably expect their fortifications will be strong. It is true the City from it’s being upon a peninsula renders it unnecessary to draw lines of circumvallation round the place, and consequently it can be invested with a much less force than if they were necessary on every side. But this advantage is not so great as might appear at first view, for it enables the enemy to know the point of attack, and as there is but a small front, it gives them an opportunity to oppose an equal front with a much less force than must be employed to beseige the place; and to fight upon equal terms. To this may be added the difficulty of approaching an Enemy possessed of a superior train of Artillery and every way better provided with Amunition—Another disadvantage that will attend our operations is that the greater part of our Army will be new levies, nor shall we have time to discipline them, before the operations must necessarily commence; and it is not difficult to foresee that from such a large Garrison of veteran troops there will be many sallies in the course of the seige, which may prove ruinous to our approaches, should our troops be thrown into confusion and routed, as will be the case unless they acquire a habit of steadiness.
					We shall be under the necessity of investing the City on the Island of New York, and the works on Long Island; this will produce such a division of our force as will give the Enemy when united a supe[r]iority to either and an opportunity of attacking them to advantage.
					Upon the whole I am persuaded this business will have a doubtfull issue after making the best possible arrangements that time and circumstances will admit. But should the exertions of the people fall short & not give the necessary support to the operations in the middle of the expedition, we shall be obliged to abandon the object under circumstances of certain disgrace, if not of total ruin. The empire of the sea is so necessary to the success of this expedition that it would be almost madness to attempt it without the fairest prospect of being masters of the ocean. It will be impossible to carry on the business of transportation by land which will be required for the support of such an Army; nor should I hope for success without this advantage altho’ every other circumstance might be calculated to pave the way to it; and the larger the Army the more difficult will be the business. Our prospects upon this quarter depend not upon ourselves, or the exertions of these States; and therefore this matter should be laid before Admiral de Ternay and the French General, as the point on which the whole business turns. If they can give us assurances from the situation of the navy in Europe and the West Indies that they will be able to preserve a superiority in the American seas we may venture upon the necessary steps preparatory to an investiture of the City: but without this it would

be idle for us to attempt it, and hazardous if not ruinous to them to engage in it. The object is of such importance in its consequences that it should not be relinquished but from the fullest persuasion that it cannot be accomplished: On the other hand our wishes should not mislead our judgment; and engage us in a business which our strength and resources are unequal to, and which by the heavy drafts that it will make from the Country both of men and stores, must give the people a great shock by a disappointment, if not totally discourage them from further exertions. We should not be less carefull on the part of our Ally, than that of ourselves; for should we engage in the attempt and fail in the enterprize, and a superior British fleet block up the French Squadron in the harbour of New York, the whole must inevitably fall a sacrafice. To say nothing worse—this circumstance must be distressing to us, as well as painfull to our great and good Ally.
					To decide positively upon any plan of operations in the present moment would be both permature and improper. We are not sufficiently informed to fix upon any object, and therefore I cannot see that any thing better can be done than to prepare with a view to all, and govern our choice hereafter by future events.
					Should it be found upon the arrival of the French-fleet that they have not a prospect of maintaining the dominion of the sea, or that the force we are likely to collect will be unequal to the investiture of New York; I would beg leave to suggest to your Excellency two objects South Carolina and Canada. I do not think it will be in our power to reduce Charles Town with the present garrison that is in it, and the probable strength which will be added by the recruits raised in that Country. I am apprehensive could we detach a force adequate to the purpose, they could not be subsisted there in the present state of the country a sufficient time for the reduction of the place; but as there is a difficulty in detaching a proper force, and as we are but indifferently provided with Artillery and Amunition for such an attempt, and the issue being uncertain from the strength of the garrison, these reasons together with the bad effects that a failure must have upon the people of that Country distressed and dispirited as they are, would prevent me from recommending the measure. I would advise sending a sufficient force, to give full protection to the country, and confine the British Army within their lines. We shall by this step recover the confidence of the people, and pave the way to the entire expulsion of the Enemy hereafter: we shall at least convince the world that they cannot extend their conquests beyond their fortifications; and shoud there be any negotiations towards a peace next winter, they will have but little claim from their possessions in that Country. This measure may not be attended with any great degree of splendor, but I am confident it would be productive of many

good consequences both to the people of that country and the cause in general.
					Canada is an object of great importance not so much from the positive advantages we can derive from the possession of it, as from the security it will give to our frontiers. Our possess⟨i⟩ons already are more extensive than usefull. but that country appears to be so necessary for the protection of this, that to possess and hold it would be the most effectual measure, and least expensive to give quiet to these States. I would not think of reducing Quebec, but endeavour to posse⟨ss⟩ the most fertile part of the Colony and cut off the communication between the upper and lower Country. St John’s and Auswegotia are the only fortified places between the lakes and the lower Country at which there is the least probability of the Enemy’s making any considerable defence. Their strength in that Province may be about four thousand Men, but they are divided and dispersed in such a manner as to be able to give but little opposition; except at the fortified places. I would employ upon this expedition about four thousand Continental Troops and one thousand Militia from the States of New Hampshire and Massachusetts. If the French General could be prevailed on to divide his force I would employ about two thousand in Canada and the rest in South Carolina. The whole of the Troops should march into Canad[a] by the way of Co’os. The inhabitants would be much more likely to join us and give support to our Army with a body of French forces than without them. It will also be a gratification to our Ally to be employ’d in dispossessing the enemy of that country from whence he had been expelled. To facilitate this business it would be necessary that a fleet with Cannon, amunition, provision and stores should go up the river St Laurence under convoy of a few frigates they being more suitable for this service than larger Ships. But whether this will be practicable must depend upon the situation of the French fleet after their arrival. If their force is small it cannot admit of a division; and therefore the whole must be employed in convoying the Troops to the Southward. But I would not relinquish the expedition into Canada, supposing this last circumstance should not be favourable to our wishes. Many reasons may be offered why the French troops should share the glory of the operations in every quarter. This will evince them of our entire confidence and at the same time give our internal enemies no opportunity to alarm the credulous among ourselves. I suppose the French-fleet will rendezvous at New Port, from whence the Troops may march through the Country to Co’os the distance being about 170 Miles. Those that may be detached from the Continental Army to rendezvous at Albany and march from thence to Co’os about ninety miles. The troops should be detached for this expedition about the 10th of August; they will then

be able to enter that Country immediately after the harvest is over, when the people will be at liberty to give every aid and assistance that may be required of them. And as the first object of the expedition is only to take possession of the open country, Montreal &c., there will be sufficient time for the purpose before the cold season comes on, and to make the necessary arrangements for holding it through the winter.
					An expedition of this sort will have great weight in the politicks of Europe, and disconcert the Enemy at least for the next Campaign should the War continue, and if it should not, it will have a happy influence to settle a peace upon advantageous terms. Should we be able in the winter to destroy the enemy’s fleet upon lake Champlain and even obliged to abandon our conquests the next Campaign; the expedition will produce many solid advantages: but on the contrary should we hold our ground there, and the forts and fortifications in the upper country fall into our hands the good consequences will be numerous.
					I have only proposed these two last objects as secondary considerations in the plan of military operations, as such I would wish them to be viewed and our measures taken accordingly. But should they be considered with a design to carry them into execution, some previous steps will be necessary in the Staff departments which may be more fully laid before your Excellency hereafter.
					From the circumstance of the season to the Southward and the state of the harvest to the Northward, which must govern our operations at those places, we shall have sufficient time to determine with certainty, whether it will be in our power to attempt any thing here.
					In stating the force to be employed in S. Carolina and Canada I have taken in the whole of the French troops, but should they agree to be employed in a divided state it will materially alter the estimate. I am by no means certain that the Army for want of provisions, pay and supplies will be in a condition to attempt any thing; nor can I see how it is possible for your Excellency to decide with certainty what can, or ought to be done, while things are so much in the dark.
					I have written upon this subject more with a view of complying with your Excellency’s order, than an expectation that my sentiments will be of use. I have only to add this observation, that if the French General should decline dividing his forces and nothing can be attempted against New York; and should your Excellency think Canada an object, and that a reinforcement ought to be sent to the Southward; the whole of the French troops may be employ’d here and detachments made from the Continental Army for those two purposes. I have the honor to be With the most perfect respect Your Excellency’s Most Obedient Humble Servant
					
						Nath. Greene M.G.
					
				 